FILED
                           NOT FOR PUBLICATION
                                                                             JAN 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-56226

              Plaintiff - Appellee,              D.C. No. 2:12-cv-09788-RGK-
                                                 MRW
 v.

4268 LOS ANGELES AVENUE SIMI                     MEMORANDUM*
VALLEY CALIFORNIA 93063,

              Defendant,

  and

BIRDMAN DISTRIBUTION CORP.;
DIDIER DE NIER,

              Movants - Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted June 9, 2016**
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and BEA, Circuit Judges and EATON, Judge.

      Movants-Appellants Birdman Distribution Corporation (Birdman) and

Didier De Nier (De Nier) on behalf of 4268 Los Angeles Avenue (Defendant

Property), appeal a district court order denying a motion to vacate a default

judgment. Appellants contend that the district court’s default judgment should be

vacated due to insufficient service of process.

      “A district court may set aside a default judgment in accordance with

Federal Rule of Civil Procedure 60(b).” Sec. & Exch. Comm’n v. Internet Sols. for

Bus. Inc., 509 F.3d 1161, 1164 (9th Cir. 2007) (citation, footnote reference, and

internal quotation marks omitted). A default judgment must be set aside if the

court lacked jurisdiction over the defendants due to insufficient service of process.

See id. at 1165. In civil forfeiture actions against real property, the government is

required to: (A) file a complaint for forfeiture; (B) post a notice of the complaint

on the property; and (C) serve notice on the real property owner. See 18 U.S.C. §

985(c)(1). When a defendant is a corporation, service is proper when copies of the

notice and complaint are delivered to “any. . . agent authorized by appointment or

by law to receive service of process . . .” Fed. R. Civ. P. 4(h). “[A] defendant



        ***
             The Honorable Richard K. Eaton, Judge of the United States Court of
International Trade, sitting by designation.

                                     Page 2 of 4
moving to vacate a default judgment based on improper service of process, where

the defendant had actual notice of the original proceeding but delayed in bringing

the motion until after entry of default judgment, bears the burden of proving that

service did not occur. . . .” Internet Solutions, 509 F.3d at1165.

      We agree with the district court that the government properly served the

complaint for forfeiture. According to filings with the California Secretary of

State, Russell Takasugi was Birdman’s designated agent for service of process.

The government personally served the summons and complaint for the forfeiture

action on Takasugi. This is prima facie proof that service of process was effected

upon Birdman. See id. at 1166. The record also supports the conclusion that De

Nier had actual knowledge of the forfeiture action due to the government’s

repeated attempts to serve De Nier. Indeed, at a bail hearing in the underlying

criminal action, De Nier admitted that “he was served with a lot of paperwork

regarding civil cases” but tried to explain that “he did not necessarily understand

the difference between a civil claim and a criminal claim.” Thus, De Nier’s

subsequent declaration asserting that he had no notice of the forfeiture action, see

id. at 63, does not constitute “strong and convincing evidence” sufficient to

overcome the “prima facie evidence of valid service,” Internet Solutions, 509 F.3d

at 1166.


                                     Page 3 of 4
      Appellants’ remaining argument that good cause existed to set aside the

default judgment on the merits under Rule 60(6) is unavailing. A defendant may

only show good cause to set aside a judgment under Fed. R. Civ. P. 60(b) by filing

a motion within one year of entry of the judgment. See Internet Solutions, 509

F.3d at 1165. Here, Appellants filed their motion to vacate the default judgment on

May 5, 2014, over one year after entry of the judgment.

      AFFIRMED.




                                   Page 4 of 4